Citation Nr: 0033725	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
cervical spine trauma.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for a right eye 
disability.

6.  Entitlement to service connection for residuals of an 
upper thoracic injury.

7.  Entitlement to service connection for residuals of dental 
trauma.

8.  Entitlement to service connection for residuals of a left 
clavicle injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to August 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Houston Department of Veterans Affairs (VA) Regional 
Office (RO) 


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

The Board notes that at least some of the veteran's service 
medical records were possibly lost or destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  Thus, 
collateral records assume an even greater importance than 
might otherwise be the case were the service medical records 
available.  Moreover, since some service medical records 
might be missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 2 Vet. App. 365, 367 (1991).

A review of the record demonstrates that the veteran has 
reported receiving the various claimed injuries in an 
automobile accident while stationed in France in 1956.  The 
RO has attempted to obtain alternate service records, 
however, the veteran contend that it has not fully complied 
with its duty to assist him in obtaining alternate records 
and has suggested that additional service department records, 
as well as police accident reports may be available.

Records from the Social Security Administration show that the 
veteran was found to be disabled.  The medical records upon 
which that decision was based have not been obtained, but 
could be relevant to the veteran's claims.  

The Board further observes that the veteran is claiming that 
he currently has the above claimed disabilities as a result 
of the inservice accident and has submitted objective medical 
evidence demonstrating that he currently has some of the 
claimed disabilities. 


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for a cervical spine disorder, 
a right elbow disorder, residuals of a 
head injury, bilateral tinnitus, a right 
eye condition, residuals of an upper 
thoracic injury, residuals of a left 
clavicle injury, and residuals of dental 
trauma.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all known and outstanding records 
of treatment, including records pertinent 
to the veteran's claim for Social 
Security disability benefits, as well as 
the medical records relied upon 
concerning that claim.

3.  The RO should determine whether there 
are additional sources of alternate 
records pertaining to the reported 
inservice accident in January 1956.  
Specifically, the RO should determine if 
pertinent police, NATO Forces, or after 
action reports are available.  The RO 
should then take all necessary steps to 
obtain those records.

4.  Thereafter, the RO should inform the 
veteran of any records that it has been 
unsuccessful in obtaining.

5.  If the RO determines, with regard to 
the claims on appeal, that there is 
competent evidence of a current 
disability or signs and symptoms of a 
current disability, and lay or medical 
evidence linking the disability to 
service; the veteran should be afforded 
an appropriate examination to determine 
whether it is at least as likely as not 
that the current disability is related to 
a disease or injury in service.  The 
examiners should review the claims folder 
prior to completing the examination 
report, and should provide reasons for 
any opinions provided.

6.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for cervical spine trauma, a 
right elbow disorder, residuals of a head 
injury, bilateral tinnitus, a right eye 
disability, residuals of an upper 
thoracic injury, residuals of dental 
trauma, and residuals of a left clavicle 
injury, with consideration of recently 
enacted legislation.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



